DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/18/22.
Applicant’s election without traverse of claims 1-5 in the reply filed on 4/18/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the nonwoven fabric mixture" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2008-0010750) in view of Yeon (KR 10-1035150).
	Regarding claim 1, Kim teaches pulverized products of waster fiber-reinforced plastic are mixed in an aqueous solution (water) with a filler to form a composite material mixture and that a fixing agent is added to the fiber reinforced plastic and filler to form a recyclable material (abstract, embodiment 1). Kim further teaches that the mixture is then sent to a vacuum drying chamber and compression device (filter tank) to remove the water (embodiments 1-3).
	Kim does not teach the mixing tank, the fixing agent addition part and the filter net.
	It would have been obvious to one of ordinary skill in the art that the mixing of the components would have to occur in a device and since this mixing occurs the device must be present, such as the mixing tank. It is further noted that since the fixing agent was added there inherently must be a fixing agent addition part since the part is added.
	Yeon teaches that mixing tanks (figure 1 #10 and 90) and addition parts (#11, 11a) are known to supply materials to a tank.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Kim such that the mixing tanks and addition parts are present as taught by Yeon as doing such would allow the materials to be supplied and mixed successfully and efficiently thus eliminating waste.
It is further noted that Kim teaches a tank body that has an upper space (where the sheet sits) and when a vacuum and pressure is applied, the water is removed from the sheet to a lower space. Therefore the filter tank has an upper and lower space. It would have been obvious to one of ordinary skill in the art to provide a porous material to allow the water to fall since this occurs. Therefore it would have been obvious to one of ordinary skill in the art to provide a porous net-like structure to allow for the dehydration of the sheet to create the recyclable material.

Regarding claim 2, the teachings of Kim and Yeon are disclosed above. As disclosed above, Yeon teaches that it would have been obvious to have a mixture transfer pipe (11 and 12) at any location where it was desired to transfer the mixture from one location to another and for the components to be supplied from an addition part. 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Kim such that the mixing tanks and addition parts are present as taught by Yeon as doing such would allow the materials to be supplied and mixed successfully and efficiently thus eliminating waste.

	Regarding claim 3, the teachings of Kim and Yeon are disclosed above. As disclosed above, it would have been obvious to one of ordinary skill in the art to have a porous (net) structure present to remove the water from the recyclable part. Therefore it would have been obvious to one of ordinary skill that this body be supported to it doesn’t break or fail when performing the process and being subjected to pressure. This would increase the efficiency of the process and decrease waste and cost.

	Regarding claim 4, the teachings of Kim and Yeon are disclosed above. As disclosed above, Kim teaches a vacuum dehydration chamber (embodiments 1-3). Yeon further teaches a vacuum forming unit (84). These vacuums are configured to apply a vacuum to the tank to discharge air and remove water from the inner space of the tank.

	Regarding claim 5, the teachings of Kim and Yeon are disclosed above. As disclosed above, Kim teaches a vacuum dehydration chamber (embodiments 1-3). Therefore a drainage system and a vacuum pump would obviously be present for this vacuum process to occur. It is further noted the Yeon teaches a vacuum pump (84) and a drainage pipe (82) that are connected by a connecting pipe (83) that allows the vacuum process to occur.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748